DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avedon 7,381,129.
Avedon discloses, regarding claim 1, an air moving device 12 comprising: a housing (13, 38) comprising an outer housing 13 and an inner housing 38, the inner housing 38 coupled to the outer housing 13 and positioned within the outer housing 13 (clearly shown in Figs. 4-7); an impeller 31 rotatably mounted at least partially within the inner housing 38 and configured to move air through the housing; a nozzle 27 having an inlet (see circular opening defined by 26 in Fig. 4) and an outlet 28, wherein a cross-sectional area of the outlet 28 is less than the cross-sectional area of the inlet (clearly shown in Figs. 4-7); one or more stator vanes 15 positioned within the nozzle 27; and at least one bezel 19 positioned at or near (substantially broad) the outlet 28 of the nozzle between the inner housing 38 and the outer housing 13; Re claim 2, wherein the at least one bezel 19 is removably connected to the air moving device 12 (see col. 3, lines 43-48); Re claim 3, wherein the at least one bezel 19 is positioned adjacent the outlet 28 (substantially broad); Re claim 5, further comprising a hanger 23 capable of attaching to the air moving device 12, the hanger configured to facilitate attachment of the air moving device 12 to a ceiling or other structure; Re claim 6, wherein the bezel 19 is configured to reduce motion transverse to a central axis of the air moving device 12 (substantially broad; this is clearly the case).

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins 4,662,912.
Perkins discloses, regarding claim 1, an air moving device 12 comprising: a housing (15, 16) comprising an outer housing 16 and an inner housing 15, the inner housing 15 coupled to the outer housing 16 and positioned within the outer housing 16 (clearly shown in Figs. 1-2); an impeller 30 rotatably mounted at least partially within the inner housing 15 and configured to move air through the housing; a nozzle (see nozzle portion of 15 in Figs. 1-2) having an inlet (directly below 30 in Fig. 2) and an outlet 14, wherein a cross-sectional area of the outlet 14 is less than the cross-sectional area of the inlet (clearly shown in Figs. 1-2); one or more stator vanes 35 positioned within the nozzle; and at least one bezel 11 positioned at or near the outlet 14 of the nozzle between the inner housing 15 and the outer housing 16 (clearly shown in Fig. 2); Re claim 2, wherein the at least one bezel 11 is removably connected to the air moving device (clearly shown in Fig. 1); Re claim 3, wherein the at least one bezel 11 is positioned adjacent the outlet 14 (clearly shown in Fig. 2); Re claim 4, further comprising two bezels 11 and 22/23; Re claim 5, further comprising a hanger 38 capable of attaching to the air moving device, the hanger 38 configured to facilitate attachment of the air moving device to a ceiling or other structure; Re claim 6, wherein the bezel 11 is configured to reduce motion transverse to a central axis of the air moving device (substantially broad; this is clearly the case); Re claim 7, wherein a diameter of the outer housing 16 is generally constant, and a diameter of the inner housing 15 varies (clearly shown in Fig. 2).
Perkins discloses, regarding claim 8, an air moving device (see Fig. 1) comprising: a housing (15, 16) having a length and a width, wherein an outer diameter (of 16) along the length of the housing is generally constant and an inner diameter (of 15) along the length of the housing varies (clearly shown in Figs. 1-2); an impeller 30 rotatably mounted at least partially within the housing (15, 16) and configured to move air through the housing; a nozzle (see nozzle portion of 15 in Figs. 1-2) having an inlet (directly below 30 in Fig. 2) and an outlet 14, wherein a cross-sectional area of the outlet 14 is less than the cross-sectional area of the inlet (clearly shown in Fig. 2); one or more stator vanes 35 positioned within the nozzle; and at least one bezel 11 positioned at or near (substantially broad) the outlet 14 of the nozzle; Re claim 9, wherein the at least one bezel 11 is removably connected to the air moving device (clearly shown in Fig. 1); Re claim 10, wherein the at least one bezel 11 is positioned adjacent the outlet 14 (clearly shown in Fig. 2); Re claim 11, further comprising two bezels 11 and 22/23; Re claim 12, wherein the housing (15, 16) comprises an outer housing 16 and an inner housing 15 coupled with and positioned within the outer housing 16; Re claim 13, further comprising a hanger 38 capable of attaching to the air moving device, the hanger 38 configured to facilitate attachment of the air moving device to a ceiling or other structure; Re claim 14, wherein the bezel 11 is configured to reduce motion transverse to a central axis of the air moving device (substantially broad; this is clearly the case).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746